66 N.W.2d 43 (1954)
Carol Eugene MILLER, Appellee,
v.
Darlene Jeanette MILLER, Appellant.
No. 48422.
Supreme Court of Iowa.
September 21, 1954.
*44 Miller & Sinnard, Knoxville, Ralph L. Powers, Des Moines, for appellant.
Don G. Allen, J. Robert Wilson, Des Moines, for appellee.
PER CURIAM.
The decree of the District Court of Polk County, Iowa, wholly dissolving the bonds of matrimony between the parties and granting to the plaintiff-husband an absolute decree of divorce from the defendant-wife, and awarding the care, custody and control of their daughter, Linda Lee Miller, born June 1, 1952, to her maternal grandmother, Mrs. Theodore M. Coleman, and the care, custody and control of their daughter, Cindy Jo Miller, born May 29, 1951 to her paternal grandmother, Mrs. A. C. Miller, was rendered on the 3rd day of March, 1953, and thereafter duly entered.
On March 30, 1953 notice of appeal was filed by the defendant and the appeal came on for hearing before this Court at the January Period of its January 1954 Term.
During the oral argument to this Court at that time there was some intimation that the parties had gone to California and had resumed their marriage relation.
Further action by this Court was suspended until more definite information could be had. On April 23, 1954 there was filed in the office of the Clerk of this Court the joint affidavit of the parties hereto sworn to before a Notary Public in Polk County, Iowa, on April 17, 1954 stating: "Come now Darlene Jeanette Miller, Defendant-Appellant and Carol Eugene Miller, Plaintiff-Appellee in the above entitled case, and each being duly sworn, state:
"That they were again married in the City of Stockton, California, on the 26th day of January, A.D. 1954."
Having no information contrary to said affidavit, it is hereby ordered that the appeal to this Court be and is, dismissed, and the cause is remanded to the District Court of Polk County, Iowa, for further disposition, and the determination of the care, custody and control of said minor children.
Appeal dismissed and cause remanded.